                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                            CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

        Plaintiffs,

v.                                                    ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

        Defendant.


        At the conclusion of plaintiffs’ case in chief, on

November 30, 2018, defendant moved for judgment as a matter of law

pursuant to Rule 50(a).   (ECF No. 259).   At the conclusion of

defendant’s case, on December 4, 2018, defendant renewed that

motion for judgment as a matter of law.    The court deferred ruling

on those motions.    Those motions are DENIED.   Should defendant

file a motion under Rule 50(b) or Rule 59, the court will

“decid[e] the legal questions raised by the motion.”

        The Clerk is directed to send copies of this Order to all

counsel of record.

        IT IS SO ORDERED this 27th day of September, 2019.

                                      ENTER:
